The petition of Madeline Dunn Barwick for the custody of her infant son was heard upon return to the writ of habeas corpus issued under G.S.,17-39. Petitioner is separated from her husband but not divorced. Barwickv. Barwick, ante, 109. After full hearing afforded to petitioner and respondent, and consideration of the supporting affidavits of each, judgment was rendered awarding custody of the child to the petitioner, the court finding "that the best interest and general welfare of said infant Carl Franklin Barwick require that its custody, care and control be awarded to its mother, Mrs. Madeline Dunn Barwick." Provision was made for respondent father to have the child with him at certain times. Respondent appealed. His only exception "was to the signing and entering of judgment." The facts found by the court below were sufficient to support the judgment.
Judgment affirmed.